Citation Nr: 0012540	
Decision Date: 05/11/00    Archive Date: 05/18/00

DOCKET NO.  99-02 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a cervical disc 
injury.  

2.  Entitlement to service connection for a disability 
manifested by loss of strength.

3.  Entitlement to service connection for chronic headaches.  

4.  Entitlement to service connection for a disability 
manifested by a stiff neck.  

5.  Entitlement to service connection for a disability 
manifested by dizziness.  

6.  Entitlement to service connection for a psychiatric 
disability.  


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESSES AT HEARING ON APPEAL

The appellant 


INTRODUCTION

The appellant had various periods of active duty for 
training, including a period from June 9, 1989 to June 25, 
1989.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 1998 rating decision of the Fort Harrison, 
Montana, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied service connection for the claimed 
disabilities.  


REMAND

The appellant presented testimony at a hearing before a 
member of the Board in July 1999.  Subsequent to the hearing, 
the appellant submitted additional evidence.  He did not 
include a waiver of initial review of that evidence by the RO 
with his submission.  Accordingly, the RO must first review 
this evidence.  

The appellant testified at his hearing that he receives 
Supplemental Security Income (SSI) benefits based on 
disability.  Hearing transcript (T.) 8.  Those records may be 
relevant to this claim.  

Finally, the Board also notes that the July 1999 private 
medical statement raises the issue of service connection for 
a disorder of the thoracic spine.  That matter is referred to 
the RO for appropriate action.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security/SSI disability benefits 
as well as the medical records relied 
upon concerning that claim.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record, including the July 1999 private 
medical report.  The RO should also 
address the issue of entitlement to 
service connection for a disability of 
the thoracic spine.  If any benefit 
sought on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and his 
representative should be furnished a 
statement or supplemental statement of 
the case and given the opportunity to 
respond thereto.  All appellate 
procedures must be completed for any 
additional issue to be certified to the 
Board.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. Sabulsky
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


